Citation Nr: 0636353	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Evaluation of varicose veins, left leg, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from July 1978 to August 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2006.  Transcripts of said hearing 
have been associated with the claims file.

The issue of an increased evaluation of varicose veins is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A back disability was not manifest in service and is 
unrelated to the veteran's service; degenerative disc disease 
was not manifest within one year of service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service and degenerative disc disease may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of service connection for a back condition.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letters of June 
2002 the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The VCAA notice predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in June 2002 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded several VA examinations.  A Travel Board hearing was 
held.  The record also establishes that during the hearing 
the submission of additional information was suggested and 
the file was left open for 60 days for that purpose.  Such 
actions comply with 38 C.F.R. § 3.103 and the VCAA.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for arthritis if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).  Service connection may be granted for any 
disease diagnosed after service when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

An entrance examination of June 1978 noted the veteran's 
spine and musculoskeletal system as normal.  Service medical 
records show that in March 1983 the veteran hurt his back 
while playing basketball and was diagnosed with a back muscle 
strain.  He was prescribed Motrin and advised to do heat 
treatments.  Service medical records are silent for any other 
complaints of or treatment for a back condition.  A 
separation examination of July 1983 noted the veteran's spine 
and musculoskeletal system as normal.  In the accompanying 
Report of Medical History, the veteran denied having any back 
problems.  He noted he was in good health except for some leg 
problems.  

Outpatient treatment records of November 2001 note that the 
veteran reported having injured his lower back while playing 
basketball in 1999 and recently reinjuring the lower back.  

Outpatient treatment records of February 2003 note that the 
veteran reported that his lower back pain started suddenly 
two years before while he was in the service.  He further 
reported that he aggravated the injury in a car accident.

In March 2003 the veteran was diagnosed with chronic lumbar 
degenerative disc disease with radiculopathy.  

Outpatient treatment records dated between November 2001 and 
January 2005 document additional complaints for and treatment 
of chronic low back pain.  

At a March 2004 VA examination the veteran reported that he 
was in good health while in the Army except for his varicose 
veins.  He also noted that he was in good health prior to and 
after service in the Army.  He noted that he had not been 
able to work since 2001 due to his back pain, and that he 
could only walk and sit for 20 minutes at a time due to his 
back pain.  The veteran was diagnosed with disk herniation of 
the lumbar-5/sacral-1 root and disk bulges at lumbar-
3/lumbar-4, lumbar-4/lumbar-5 with hypertrophic changes.  

After a careful review of the evidence of record the Board 
finds that the evidence is against the veteran's claim and 
service connection for a back disability is not warranted.  

At the outset the Board acknowledges that the evidence shows 
the veteran complained of lower back pain and was diagnosed 
with a back muscle strain while in service in 1983.  However, 
at the separation physical, the veteran denied having any 
problems with his back and his spine and musculoskeletal 
system were found to be normal.  Furthermore, the Board notes 
that the first evidence of record of treatment for a back 
disorder was in November 2001.  At the time, the veteran 
reported a 1999 onset.  This was years after separation from 
service.  There is no evidence of a back condition or 
treatment for a back condition in proximity to service.  
Furthermore, the Board notes that there is no evidence of 
record of a link between the veteran's currently diagnosed 
back condition and degenerative disc disease and his back 
strain in service.  While it is clear that the veteran 
currently suffers from a back disorder, there is no reliable 
indication that a back disability is related to any incident 
of his military service.

The Board has considered the veteran's statements that his 
back condition is the result of an injury incurred in 
service.  However, as a layperson, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Layno v. Brown, 6 Vet. App. 465  (1994).  
Furthermore, the Board notes that the veteran has not been 
consistent with his account of the events leading to his 
current back disability.  While the veteran has stated that 
his current back problems started while in service, treatment 
records of November 2001 note that the veteran reported he 
injured his back in 1999, more than 16 years after service.  
His initial report for treatment purposes is viewed as more 
reliable than recent statements in support of the claim.  
Furthermore, his 2001 report is a statement against interest 
and is consistent with his denial of back problems at 
separation and normal clinical findings at separation.  
Furthermore, treatment records from February 2003 note that 
the veteran reported he had injured his back 2 years before 
while he was in the service.  However, the veteran was 
released form active duty in 1983.  Therefore, the Board 
finds the veteran's assertions that his back problems started 
while in service to be unreliable.

In addition, the Board notes the complete absence of records 
of treatment for or complaints of a back condition until 
November 2001 with a reported onset of 1999.  This is years 
after separation from service.  Therefore, any implied 
assertion of continuity is viewed as unreliable.  The Board 
finds that the separation examination affirmatively 
disclosing normal spine and normal musculoskeletal system, 
and the remarkable silence of the record in proximity to 
separation are far more probative than remote statements 
advanced in support of a claim for monetary benefits.  The 
Court has noted that in a merits context, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, there is no competent evidence of 
treatment during the years following the veteran's release 
from service, and the more probative evidence clearly 
establishes a remote post-service onset.  The Board concludes 
that any assertion of continuity of symptoms is unsupported 
and not believable.  

Finally, the Board notes that although the veteran has a 
current diagnosis of degenerative disc disease, the first 
evidence of record of said diagnosis is dated in March 2003.  
This is almost 20 years from separation from service.  
Therefore, the veteran is not entitled to service connection 
on a presumptive basis.  

The most probative evidence establishes that the veteran did 
not have a back disability at separation from service.  
Furthermore, there is no reliable evidence of degenerative 
disc disease within one year of separation from service and 
the remote onset of degenerative disc disease is unrelated to 
service.  Accordingly, service connection for a back 
disability is denied.  The preponderance of the evidence is 
against the claim for service connection for a back disorder 
and there is no doubt to be resolved.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). See also 38 C.F.R. § 3.102 
(2002).


ORDER

Service connection for a back disability is denied.


REMAND

In July 2002, the RO issued a rating granting service 
connection for varicose veins of the left leg with and 
assigned a 10 percent evaluation.  In February 2003 the 
veteran entered a notice of disagreement with this decision 
to include requesting a higher evaluation for the varicose 
veins.  The record does not reflect that the RO has 
subsequently issued a statement of the case that addresses 
the claim for a higher evaluation for varicose veins.  In 
order to comply with due process requirements, a remand is in 
order for the RO to prepare a statement of the case on the 
issue of the evaluation of varicose veins.  Manlincon v. 
West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the 
case on the issue of evaluation of 
varicose veins.

The appellant is informed that he has 60 days within which to 
answer the statement of the case.  If upon completion of the 
above action the decision remains adverse, the case should be 
returned, if necessary, after compliance with requisite 
appellate procedures.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


